Citation Nr: 0127499	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  98-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated 10 percent.


REPRESENTATION

Appellant represented by:	Jose Mendez Garcia, Esq.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1946 to 
December 1946 and from September 1950 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a compensable evaluation for 
bilateral hearing loss.  The veteran subsequently perfected 
this appeal.  

In August 2001, the RO increased the evaluation for bilateral 
hearing loss to 10 percent, effective June 10, 1999.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. Prior to June 1977, the veteran's bilateral hearing loss 
was best approximated by average puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz of 35 decibels in the 
right ear and 73 in the left ear, with speech recognition 
ability of 88 percent in the right ear and 78 percent in 
the left ear.

3. In June 1999, the veteran's bilateral hearing loss was 
manifested by average puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz of 48 in the right ear and 80 in the 
left ear, with speech recognition ability of 80 percent in 
the right ear and 68 percent in the left ear; puretone 
thresholds in the left ear at 1000, 2000, 3000 and 4000 
Hertz were 55 decibels or more.




CONCLUSIONS OF LAW

1. Prior to June 8, 1999, the criteria for a compensable 
evaluation for bilateral hearing loss were not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).

2. From June 8, 1999 to June 10, 1999, the criteria for a 10 
percent evaluation, and no more, for bilateral hearing 
loss were met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6101 (1998).

3. For the period beginning June 10, 1999, the criteria for a 
20 percent evaluation and no more, for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the June 1997 
rating decision, the November 1997 statement of the case 
(SOC), the April 1998 supplemental statement of the case 
(SSOC), the August 2001 rating decision and the August 2001 
SSOC of the evidence necessary to warrant an increased 
evaluation for bilateral hearing loss.  The Board concludes 
that the discussions in the rating decisions, the SOC, and 
the SSOC's, adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the veteran was provided VA audiological evaluations 
in December 1997 and June 1999. 

The Board finds that VA has satisfied its duty to notify and 
to assist.  Therefore, a remand in this case would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the VA ascertained the 
severity of the veteran's bilateral hearing loss pursuant to 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that effective June 10, 1999, the criteria 
for evaluating hearing impairment were changed.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  Thus, the revised criteria 
under Diagnostic Code 6100 is not applicable prior to June 
10, 1999, the effective date of revision.

Under both the former and the revised criteria, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2001).  Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2001).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the Rating Schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998), (2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (2001).

Factual Background

The veteran contends that his service-connected bilateral 
hearing loss has increased in severity.  The veteran was 
originally granted service connection for bilateral hearing 
loss in March 1978 and assigned a noncompensable evaluation, 
effective July 1, 1977.  In April 1997, the veteran filed a 
claim for an increased evaluation for bilateral hearing loss.  
The noncompensable evaluation was continued in a June 1997 
rating decision and the veteran subsequently perfected an 
appeal of this issue.  In August 2001, the RO increased the 
evaluation to 10 percent effective June 10, 1999.

In January 1997, the veteran was seen by D. D. Hogan, Ph.D., 
for an audiological evaluation which revealed bilateral, 
predominantly sensory-neural hearing loss, mild severity in 
the right ear and moderate to severe in the left.  Word 
recognition in quiet was good in the right ear and poor in 
the left.  Audiometric studies were completed at this time; 
however, the examiner did not certify the results.  As best 
interpreted by the undersigned, the test results reflect an 
average decibel level of 41 in the right ear and 76 in the 
left ear.  W22-1A speech recognition was 92 percent correct 
in the right ear and 29 percent correct in the left ear.  

In December 1997, the veteran underwent a VA audiological 
examination.  Average puretone threshold, in decibels, was 35 
in the right ear and 73 in the left ear.  Maryland CNC speech 
discrimination testing revealed speech recognition ability of 
88 percent in the right ear and 78 percent in the left ear.

In April 1998, the veteran underwent an audiometric 
evaluation at Island Speech and Hearing Center.  The 
examination report did not include speech discrimination 
scores and therefore, is not adequate for rating purposes.  
See 38 C.F.R. § 4.85(a) (1998), (2001).

In June 1999, the veteran underwent another VA audiological 
examination.  At this time, puretone threshold average, in 
decibels, was 48 in the right ear and 80 in the left.  
Puretone thresholds in the left ear at 1000, 2000, 3000 and 
4000 Hertz were 60, 65, 90 and 105 respectively.  Maryland 
CNC speech discrimination testing revealed speech recognition 
ability of 80 percent in the right ear and 68 percent in the 
left.

Analysis

Under the criteria in effect prior to June 10, 1999, as of 
the December 1997 VA examination, the veteran had level II 
hearing in the right ear and level IV hearing in the left 
ear.  See 38 C.F.R. § 4.85, Table VI (1998).  Applying the 
relevant numeric designations to Table VII, the evaluation 
for hearing impairment is noncompensable.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).  In this regard, the Board 
reviewed the results of the January 1997 private audiological 
evaluation.  The audiometric puretone thresholds were charted 
and the results not certified.  Even more troubling were the 
results of the speech discrimination testing, which was the 
W22-1A and not the Maryland CNC.  The 29 percent correct 
finding was inconsistent with other test results (recently 68 
and 78), and so far off line as to be incredible.  
Furthermore, to warrant a 10 percent rating, the speech 
discrimination would have had to have been 34 percent or 
lower in the left ear, which has not been approximated at any 
other time.  The December 1997 VA physical examination report 
is more consistent with the overall record and a more 
accurate assessment of his hearing acuity at that time.   

In June 1999, the veteran had level III hearing in the right 
ear and level VI hearing in the left ear based on the 
criteria in effect prior to June 10, 1999.  See 38 C.F.R. 
§ 4.85, Table VI (1998).  Applying the relevant numeric 
designations to Table VII, the evaluation for hearing 
impairment is 10 percent.  38 C.F.R. § 4.85, Diagnostic Code 
6101 (1998).  Consequently, as of June 8, 1999, the veteran 
was entitled to a 10 percent evaluation.

As discussed, the criteria for evaluating hearing impairment 
were amended effective June 10, 1999.  The amended 
regulations allow for a numeric designation of hearing 
impairment based only on the puretone threshold average in 
certain circumstances, including for exceptional patterns of 
hearing impairment.  See 38 C.F.R. §§4.85(c), 4.86 (2001).  
Under the new criteria and based on the June 1999 VA 
examination, the veteran has level III hearing in the right 
ear.  38 C.F.R. § 4.85, Table VI (2001).  In determining the 
numeric designation for the left ear, the Board notes that 
the puretone thresholds at each of the four specified 
frequencies are 55 decibels or more, resulting in an 
exceptional pattern of hearing impairment pursuant to 
38 C.F.R. § 4.86(a) (2001).  Therefore, it is necessary to 
determine which Table (VI or VIa) results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2001).  Under Table VI, the 
veteran has level VI hearing impairment in the left ear.  
Under Table VIa, the veteran has level VII hearing in the 
left ear.  Applying the relevant numeric designations to 
Table VII, the evaluation for hearing impairment, effective 
June 10, 1999, is 20 percent.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2001).  The veteran is not entitled to an 
evaluation in excess of 20 percent pursuant to the Rating 
Schedule.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the record does not contain any evidence of 
marked interference with employment or frequent 
hospitalizations due to the veteran's hearing impairment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).



ORDER

A compensable evaluation for the period prior to June 8, 
1999, is denied.

A 10 percent evaluation for bilateral hearing loss is granted 
for the period from June 8, 1999 to June 10, 1999, subject to 
the laws and regulations governing the award of monetary 
benefits.

A 20 percent evaluation, and no more, is granted for 
bilateral hearing loss for the period beginning June 10, 
1999, subject to the laws and regulations governing the award 
of monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

